DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 7/26/2021 have been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 1, recites the limitation “wherein the applying comprises”. It is unclear to the Examiner if “the applying” is referring to the “applying driving data” in claim 1, line 1, or the step of “applying, by the autonomous driving system, the combined target information” in claim 1, line 13. In other words, does the “applying, by the autonomous driving system, the combined target information” further comprise “training a perception system” or is it included in the applying data (i.e. applying driving data further comprises training a perception system). For purposes of examination, the Examiner interprets this to mean applying driving data further comprises training a perception system.
Claim 3, line 1, recites the limitation “wherein the applying comprises”. It is unclear to the Examiner if “the applying” is referring to the “applying driving data” in claim 1, line 1, or the step of “applying, by the autonomous driving system, the combined target information” in claim 1, line 13. In other words, does the “applying, by the autonomous driving system, the combined target information” further comprise “training a perception system” or is it included in the applying data (i.e. applying driving data further comprises training a perception system). For purposes of examination, the Examiner interprets this to mean applying driving data further comprises training a perception system.
Claim 11, line 9, recites the limitation “road target information”. It is unclear to the Examiner if this is the same “road target information” recited in claim 11, line 6, or if this is a new or different “road target information” being introduced. For purposes of examination, the Examiner interprets this to be the same road target information as previously recited.
Claim 11, line 9, recites the limitation “a light detection and ranging (LIDAR) sensor”. It is unclear to the Examiner if this is the same “a light detection and ranging (LIDAR) sensor” recited in claim 11, line 6, or if this is a new or different “a light detection and ranging (LIDAR) sensor” being introduced. For purposes of examination, the Examiner interprets this to be the same light detection and ranging (LIDAR) sensor as previously recited.
Claim 11, lines 10-11, recites the limitation “road image information”. It is unclear to the Examiner if this is the same “road image information” recited in claim 11, line 5, or if this is a new or different “road image information” being introduced. For purposes of examination, the Examiner interprets this to be the same road image information as previously recited.
Claim 12, line 1, recites the limitation “wherein the applying comprises”. It is unclear to the Examiner if “the applying” is referring to the “applying driving data” in claim 11, line 1, or the step of “applying, by the autonomous driving system, the combined target information” in claim 11, line 18. In other words, does the “applying, by the autonomous driving system, the combined target information” further comprise “training a perception system” or is it included in the applying data (i.e. applying driving data further comprises training a perception system). For purposes of examination, the Examiner interprets this to mean applying driving data further comprises training a perception system.
Claim 13, line 1, recites the limitation “wherein the applying comprises”. It is unclear to the Examiner if “the applying” is referring to the “applying driving data” in claim 11, line 1, or the step of “applying, by the autonomous driving system, the combined target information” in claim 11, line 18. In other words, does the “applying, by the autonomous driving system, the combined target information” further comprise “training a perception system” or is it included in the applying data (i.e. applying driving data further comprises training a perception system). For purposes of examination, the Examiner interprets this to mean applying driving data further comprises training a perception system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1-2, 5-8, 10-12, 15-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (US. Pub. No. 20180260613 A1).
Regarding claims 1, 11, and 19:
	Gao teaches:
A method of generating and applying driving data to an autonomous driving system (see abstract and ¶[0006], [0026], [0045], [0069], and [0075] regarding data receiving and autonomous vehicle control.)
the method comprising: determining three-dimensional bounding indicators for one or more first objects in road target information captured by a light detection and ranging (LIDAR) sensor (see at least ¶[0014], [0017], [0076]-[0077], [0080]-[0081], and [0100]-[0101] regarding lidar data and establishing three-dimensional bounding boxes.)
determining camera bounding indicators for one or more second objects in road image information captured by a camera sensor (see at least ¶[0010], [0018], [0078], [0081], [0094], [0100], and [0102] regarding bounding boxes based on the two-dimensional imaging data obtained from the cameras.)
processing the road image information to generate a camera matrix (see at least ¶[0007], [0015], [0028], [0079], [0082]-[0085], and [0103] regarding camera projection (i.e. camera matrix) and 3D to 2D transformations.)
determining projected bounding indicators from the camera matrix and the three-dimensional bounding indicators (see at least ¶[0010], [0094], and [0101]-[0103] regarding projection and outputting one or more bounding boxes (i.e. 2D and 3D).)
determining, from the projected bounding indicators and the camera bounding indicators, associations between the one or more first objects and the one or more second objects to generate a combined target information (see at least ¶[0045], [0086], [0094], and [0119] regarding both (i.e. one or more) objects tracked in real space.)
and applying, by the autonomous driving system, the combined target information to produce a vehicle control signal (see at least ¶[0119] regarding both (i.e. one or more) objects tracked in real space and parameters being derived for control data (i.e. for an autonomous machine). Also, see ¶[0004], [0045], [0069], and [0097]-[0098].)
Regarding the further limitations of claim 11:
	Gao teaches:
at least one processor (see at least ¶[0042]-[0043], [0052]-[0053], [0063], and [0075] regarding a processor.)
memory including executable instructions (see at least ¶[0042]-[0043], [0052], and [0059] regarding a memory.)
receiving road image information from a camera sensor (see abstract and ¶[0006], [0026], [0045], [0069], and [0075] regarding data receiving.)
receiving road target information from a light detection and ranging (LIDAR) sensor (see abstract and ¶[0006], [0026], [0045], [0069], and [0075] regarding data receiving.)
Regarding Claims 2, 12, and 20:
	Gao teaches:
wherein the applying comprises training a perception system using previously collected road image information and previously collected road target information (see at least ¶[0078] and [0091] regarding trained data or training of a neural network engine.)
and wherein the training causes changes in the perception system before the perception system is used in a live traffic environment (see at least ¶[0078] and [0091] regarding trained data or training of a neural network engine which denotes objects of interest ahead of time before being in an actual live environment.)
Regarding Claims 5 and 15:
	Gao teaches:
wherein the camera matrix includes extrinsic matrix parameters (see at least ¶[0082]-[0084], [0089], [0094], and [0103] regarding extrinsic calibration data.)
and intrinsic matrix parameters (see at least ¶[0082]-[0084], [0089], [0094], and [0103] regarding intrinsic calibration data.)
Regarding Claim 6:
	Gao teaches:
wherein the intrinsic matrix parameters include one or more relationships between pixel coordinates and camera coordinates (see at least ¶[0082]-[0083] regarding spatial correlation, distortion, and other intrinsic image correction processes.)
Regarding Claim 7:
	Gao teaches:
wherein the extrinsic matrix parameters include information about the camera's location and orientation (see at least ¶[0083] and [0094] regarding the extrinsic calibration data describing the pose of the camera relative to the pose of the lidar device.)
Regarding Claims 8 and 16:
	Gao teaches:
wherein the camera bounding indicators are two-dimensional (see at least ¶[0015], [0076], [0085], and [0102] regarding two-dimensional bounding boxes in two-dimensional image data (i.e. from a camera).)
Regarding Claims 10 and 18:
	Gao teaches:
wherein the vehicle control signal includes one or more of vehicle steering, vehicle throttle, and vehicle braking control outputs (see at least ¶[0004], [0068], [0098], and [0120] regarding steering, speed control, and/or braking.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US. Pub. No. 20180260613 A1) in view of Behar et al. (US. Pub. No. 20210166474 A1).
Regarding Claims 3 and 13:
Gao does not explicitly teach wherein the applying comprises testing a perception system to evaluate a performance of the perception system without the perception system operating in a live traffic environment, and wherein the testing results in the performance being evaluated as acceptable or unacceptable.
	Behar teaches:
wherein the applying comprises testing a perception system to evaluate a performance of the perception system without the perception system operating in a live traffic environment (see at least ¶[0016]-[0018], [0020], [0022], and [0041] regarding testing and/or evaluating the software in a real-time environment where the vehicle would be operated on a real-world test course.)
and wherein the testing results in the performance being evaluated as acceptable or unacceptable (see at least ¶[0017]-[0018], and [0041] regarding validating the system/software to ensure that it complies with performance standards (i.e. acceptable or unacceptable).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the methods and systems for tracking an object of Gao by the system of Behar et al. wherein the applying comprises testing a perception system to evaluate a performance of the perception system without the perception system operating in a live traffic environment, and wherein the testing results in the performance being evaluated as acceptable or unacceptable as both systems are directed to autonomous vehicle systems and one of ordinary skill in the art would have recognized the established function of having wherein the applying comprises testing a perception system to evaluate a performance of the perception system without the perception system operating in a live traffic environment, and wherein the testing results in the performance being evaluated as acceptable or unacceptable and predictably would have applied it to improve the methods and systems for tracking an object of Gao.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US. Pub. No. 20180260613 A1) in view of Frossard et al. (US. Pub. No. 20190147610 A1).
Regarding Claims 4 and 14:
Gao does not explicitly teach wherein the one or more first objects are the same as the one or more second objects.
	Frossard teaches:
wherein the one or more first objects are the same as the one or more second objects (see at least ¶[0073] and [0081] regarding two candidate detections being the same physical object.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the methods and systems for tracking an object of Gao by the system of Frossard et al. wherein the one or more first objects are the same as the one or more second objects as both systems are directed to autonomous vehicle systems for sensing their environment and one of ordinary skill in the art would have recognized the established function of having wherein the one or more first objects are the same as the one or more second objects and predictably would have applied it to improve the methods and systems for tracking an object of Gao.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US. Pub. No. 20180260613 A1) in view of Bagwell (US. Patent No. 11010907 B1).
Regarding Claims 9 and 17:
Gao does not explicitly teach wherein the associations are performed using an intersection over union (IOU) technique.
	Bagwell teaches:
wherein the associations are performed using an intersection over union (IOU) technique (see at least Col. 6, lines 13-64, Col. 9, lines 17-34, Col. 11, lines 26-48, and Col. 16, lines 1-21, regarding the IOU technique.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the methods and systems for tracking an object of Gao by the system of Bagwell wherein the associations are performed using an intersection over union (IOU) technique as both systems are directed to autonomous vehicle systems for generating bounding boxes for objects in the environment and one of ordinary skill in the art would have recognized the established function of having wherein the associations are performed using an intersection over union (IOU) technique and predictably would have applied it to improve the methods and systems for tracking an object of Gao.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vora et al. (US 20220080999 A1) is pertinent because it is a perception processing pipeline for object detection that fuses image segmentation data (e.g., segmentation scores) with LiDAR points.
Srinivasan (US 10937178 B1) is pertinent because it pertains to a vehicle which can use an image sensor to both detect objects and determine depth data associated with the environment the vehicle is traversing. The vehicle can capture image data and lidar data using the various sensors.
Yang et al. (US 20200210726 A1) is pertinent because it pertains to a deep neural network (DNN) which is trained to accurately predict, in deployment, distances to objects and obstacles using image data alone.
Xu et al. (US 20190096086 A1) is pertinent because it pertains to a three-dimensional bounding box which is determined from a two-dimensional image and a point cloud.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666